United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 6, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                           No. 02-11197

                         Summary Calendar


DRUCILLA BAKER,

                                    Plaintiff-Appellant,

                          versus

JOSEPH B. BOGAN, Warden, Federal Medical Center-Carswell,
in his individual and official capacity; JOHN T. RATHMAN, Associate
Warden, Federal Medical Center-Carswell,
in his official and individual capacity; LOREN THACKERA, Facilities
Manager, Federal Medical Center-Carswell,
in her individual and official capacity; TERRY DAVIS,
Facilities Supervisor, Federal Medical Center-Carswell,
in his individual and official capacity; ROBERT BRACKEN,
Safety Manager, Federal Medical Center-Carswell, in his individual
and official capacity; C. STRATMAN, DR., Clinical Supervisor,
Federal Medical Center-Carswell, in his individual and official
capacity,

                                    Defendants-Appellees.


          Appeal from the United States District Court
               For the Northern District of Texas


                     (USDC No. 4:02-CV-817-A)

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Drucilla Baker, federal prisoner # 13571-064, appeals the

district court’s dismissal of her claims under Bivens v. Six

Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S.

388 (1971).   Baker filed suit against the defendants for injuries

allegedly sustained during her participation in renovation work to

turn a prison hospital room into a laundry room.           The district

court dismissed her claims with prejudice, finding them precluded

by 18 U.S.C. § 4126.

     Baker does not dispute that 18 U.S.C. § 4126 provides the

exclusive remedy for her tort claims against the Government.

See Aston v. United States, 625 F.2d 1210, 1211 (5th Cir. 1980).

However, 18 U.S.C. § 4126 does not preclude Bivens claims, i.e.,

constitutional claims against the defendants in their individual

capacities.    See   Affiliated   Prof’l   Home   Health   Care   Agency

v. Shalala, 164 F.3d 282, 286 (5th Cir. 1999); Vaccaro v. Dobre,

81 F.3d 854, 857 (9th Cir. 1996); Bagola v. Kindt, 39 F.3d 779, 780

(7th Cir. 1994).     Accordingly, the district court’s judgment is

AFFIRMED insofar as it concludes that 18 U.S.C. § 4126 is Baker’s

exclusive remedy for her tort claims against the Government.

Insofar as the judgment dismisses Baker’s Bivens claims as being

precluded by 18 U.S.C. § 4126, it is VACATED, and this case is

hereby REMANDED for consideration of Baker’s Bivens claims.

     AFFIRMED IN PART; VACATED AND REMANDED IN PART.




                                  2